Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims

This action is a first action on the merits in response to the application filed on 06/20/2019.
Claims 1 – 20 are currently pending and have been examined in this application.

Information Disclosure Statement
Acknowledgement is hereby made of receipt of Information Disclosure Statement(s) filed by Applicant on December 10, 2020. Due to the excessively lengthy Information Disclosure Statement submitted by Applicant, the examiner has given only a cursory review of the listed references. In accordance with MPEP 609.04(a), applicant is encouraged to provide a concise explanation of why the information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability. Applicant is respectfully required to comply with this statement for any non-English language 
documents. See 37 CFR § 1.56 Duty to Disclose Information Material to Patentability. 

Sf
Sf
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112, (b)/second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites, “the improvement amount” at line 3. There is insufficient antecedent basis for this limitation in the claim. Claims 8 and 15 are rejected based on the same rationale. Claims 2-7, 9-14 and 16-20 are rejected based on their dependency on Claims 1, 8 and 15 respectively.

	
	
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites:
obtaining an indication of a goal configuration, the goal configuration indicating a goal defined by a goal definition, a target improvement in relation to the goal…
obtaining data from the data source according to the goal configuration, the data including record data from one or more database records of the data source; 
generating a simulation based, at least in part, on the obtained data and the 15goal configuration, the simulation representing predicted future performance in relation to the goal over a period of time;
	The limitation under its broadest reasonable interpretation covers Mental Processes related to observation and evaluation, but for the recitation of generic computer components (e.g. a server system). For example, performing a simulation of a predicted future performance for a goal involves evaluating/analyzing the goal data to obtain a result (EPG), which can be performed in the human mind or with a pen and paper.  Accordingly, the claim recites an abstract idea of Mental Processes.  Claims 8 and 15 substantially recites the subject matter of Claim 1 and reflects the same abstract concept.
	The dependent claims encompass the same abstract concept. Claim 2 is directed to generating the simulation, Claims 3-4 are directed to a visual representation of a likelihood, Claim 5 is directed to the indication comprising confidence levels, Claim 6 is directed to a predicted improvement and Claim 7 is directed to generating a simulation. Claims 9-14 and 16-20 substantially recite the subject matter of Claims 2-7 and encompass the same abstract concept.
	The judicial exception does not integrated into a practical application. Claim 1 recites the additional elements of a database system implemented using a server system and a client device. Claim 8 recites the additional elements of a client device. Claim 15 recites the additional elements of a computer program product comprising CRM code executed by one or more processors retrieved from a non-transitory CRM and client device. These are generic computer components recited at a high level of generality as performing generic computer functions. For instance, the steps of obtaining an indication of a goal configuration and obtaining data from a data source are data gathering activities and considered extra-solution activity. The step of generating a simulation representing predicted future performance involves data analysis. The step of providing a display of a visual representation of the simulation is displaying the result of the analysis. 
Each of the additional limitations are no more than mere instructions to apply the exception using a generic computer components (e.g. a server, a processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (e.g. server, a processor). The additional elements do not integrate the abstract ideas into a practical application because it does not impose meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As stated above the additional elements of a server system, a processor, a CRM, etc. performing the steps of providing, obtaining, determining and providing such that it amounts to no more than mere instructions to apply the judicial exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
The dependent claims when analyzed both individually and in combination are also held to be ineligible for the same reason above and the additional recited limitations fail to establish that the claims are not directed to an abstract. The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Therefore, Claims 1-20 are not patent eligible.  



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim(s) 1-3, 7-10 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gupta et al. (US2017/0103368).
Claim 1:
Gupta discloses:
A system comprising: a database system implemented using a server system, the database system 5configurable to cause: (see at least Figure 2 and ¶0026, cloud storage)
obtaining an indication of a goal configuration, the goal configuration indicating a goal defined by a goal definition, a target improvement in relation to the goal, and a target date, the target improvement including a numerical value indicating a target percentage increase or decrease in relation to the goal by the target date, the 10goal definition including a formula identifying two or more database fields corresponding to database records of at least one data source; (see at least ¶0014-¶0017, user interface for receiving input for an employment diversity plan including achieving an employment diversity goal)
responsive to obtaining the indication of the goal configuration, determining whether the target improvement in relation to the goal can be achieved by the target date; and  20(see at least ¶0018-¶0019, receive feedback regarding goal and may determine based on information that the likelihood of achieving goal before target date fails; see also ¶0025; see also ¶0043)
obtaining data from the data source according to the goal configuration, the data including record data from one or more database records of the data source; (see at least ¶0018, obtain employment information regarding the company for a data structure; see also ¶0045)
generating a simulation based, at least in part, on the obtained data and the 15goal configuration, the simulation representing predicted future performance in relation to the goal over a period of time; and (see at least Figures 5A-5C and associated text; see also ¶0071, interface identifying employment information and a set of projections; see also ¶0048)
providing, for display by the client device, a visual representation of the simulation, the visual representation configured to provide an indication of a likelihood of achieving the target improvement in relation to the goal by the target 20date.  (see at least Figure 5B and associated text; see also ¶0071, interface identifying employment information and a set of projections)

Claim 2:
Gupta discloses claim 1. Gupta further discloses:
wherein generating the simulation is performed further based, at least in part, on one or more of: a) one or more additional goal configurations, each of the additional goal configurations indicating a corresponding 25goal defined by a corresponding goal definition, a corresponding target improvement in relation to the goal, and a corresponding target date, the target improvement of each 45Attorney Docket No.: SLFCP287/4234US/JFG/JFG/ERH of the additional goal configurations including a numerical value indicating a corresponding target percentage increase or decrease in relation to the corresponding goal by the corresponding target date, each goal definition being defined by a corresponding formula identifying two or more database fields corresponding to 5database records of at least one data source, b) one or more scheduled product releases, or c) one or more scheduled advertising campaigns.  .  (see at least ¶0020, generate one or more changes to hiring procedures or rates to achieve a goal such as increase number of employees, changes to promotion rates, etc.; see also ¶0044, recommending a different period to achieve goal; see also ¶0049, id strategies to achieve goals)

Claim 3:
Gupta discloses claim 1. Gupta further discloses:
the visual representation configured to provide an indication of a likelihood, at one or more points in time, of achieving a corresponding 10improvement amount, the improvement amount being less than the target improvement.  (see at least ¶0049, cloud server may determine that a particular percentage increase to a hiring rate of female employees causes the company to achieve the employment diversity goal within a particular period of time; see also Figure 5B and associated text)

Claim 7:
Gupta discloses claim 1. Gupta further discloses:
the database system further configurable to cause: generating the simulation responsive to processing an indication of user input indicating a request to generate the simulation.  (see at least Figures 5A-5C and associated text; see also ¶0071-¶0073, interface identifying employment information and a set of projections; see also ¶0048)

Claims 8-9 for a method and Claims 15-17 for a computer program product substantially recite the subject matter of Claims 1-3 and are rejected based on the same rationale.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-6, 11-13 and 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gupta et al. (US2017/0103368) in view of Goldman et al. (US 2016/0239917).

	
Claim 4:
While Gupta discloses Claim 3, and Gupta further discloses a likelihood or probability of achieving a goal (see ¶0043), Gupta does not explicitly disclose the following limitation; however, Goldman does disclose: 
the visual representation configured to provide, responsive to an indication of user interaction with a portion of the visual 15representation, an indication of a likelihood of achieving the improvement amount by a point in time corresponding to the portion of the visual representation.  (see at least Figure 5 and associated text, see also ¶0035, performance metric view shows a likelihood of success indicator that measures a goal against a projection; see also ¶0034)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the recommendations to achieve a goal as in Gupta with displaying results of predicted performance showing likelihood of success of Goldman to provide simulations to generate performance metrics in achieving goals (see Abstract) and to provide pertinent information to the user to assist in achieving the goals.

	
Claim 5:
While Gupta discloses claim 1 and  Gupta further discloses the indication of the likelihood of achieving the target improvement in relation to the goal by the target date comprising one or more 20confidence levels, each of the confidence levels having, for one or more points in time, a) a corresponding predicted improvement percentage or predicted goal amount in relation to the goal  (see at least ¶0043, cloud server may determine a probability associated with achieving a goal and ¶0053, generate a score for each diversity plan (e.g. recommendation) for the likelihood of achieving the goal), Gupta does not explicitly disclose the following limitations ; however, Goldman does disclose
the indication of the likelihood of achieving the target improvement in relation to the goal by the target date comprising one or more 20confidence levels, each of the confidence levels having, for one or more points in time, a) a corresponding predicted improvement percentage or predicted goal amount in relation to the goal and b) a corresponding confidence indicator indicating a likelihood of achieving the predicted improvement percentage or predicted goal amount in relation to the goal by the corresponding point in time.  (see at least ¶0024, probability scores based on alternate scenarios; see also ¶0034, a display with chart and likelihood of success; see also Figure 5 and associated text, see also ¶0035, performance metric view shows a likelihood of success indicator that measures a goal against a projection; see also Figure 8 and associated text)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the recommendations to achieve a goal as in Gupta with displaying results of predicted performance showing likelihood of success of Goldman to provide simulations to generate performance metrics in achieving goals (see Abstract) and to provide pertinent information to the user to assist in achieving the goals.

Claim 6:
Gupta discloses claim 1, Gupta further discloses:
the database system further configurable to cause: responsive to processing user input in relation to a portion of the visual representation, determining a point in time indicated in the visual representation and corresponding to the portion of the visual representation;  5.  (see at least ¶0049, cloud server may determine that a particular percentage increase to a hiring rate of female employees causes the company to achieve the employment diversity goal within a particular period of time; see also Figure 5B and associated text)
determining, for the point in time in relation to the visual representation, a) a predicted improvement percentage or predicted goal amount and b) a corresponding confidence indicator indicating a likelihood of achieving the predicted improvement percentage or predicted goal amount in relation to the goal by the point in time; and(see at least ¶0043, cloud server may determine a probability associated with achieving a goal and ¶0053, generate a score for each diversity plan (e.g. recommendation) for the likelihood of achieving the goal)
While Gupta discloses the above limitations, Gupta does not explicitly disclose the following limitation; however, Goldman does disclose:
 providing, for the point in time, an indication of a) the predicted improvement 10percentage or predicted goal amount and b) the corresponding confidence indicator.  (see at least ¶0024, probability scores based on alternate scenarios; see also ¶0034, a display with chart and likelihood of success; see also Figure 5 and associated text, see also ¶0035, performance metric view shows a likelihood of success indicator that measures a goal against a projection; see also Figure 8 and associated text)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the recommendations to achieve a goal as in Gupta with displaying results of predicted performance showing likelihood of success of Goldman to provide simulations to generate performance metrics in achieving goals (see Abstract) and to provide pertinent information to the user to assist in achieving the goals.

Claims 11-13 for a method and Claims 18-20 for a computer program product substantially recite the subject matter of Claims 4-5 and are rejected based on the same rationale.

Conclusion


	The prior art made of record and not relied upon is considered relevant but not applied:
Jupe et al. (US 11153244) discloses a guided user interface regarding financial investments which provides investment simulations for finance performance goals.
Cory et al. (US 10678591) discloses developing a first prediction of a performance of the group of data elements during a time period based on user objectives.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Renae Feacher whose telephone number is 571-270-5485.  The Examiner can normally be reached Monday-Friday, 9:00 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Eric Stamber can be reached at 571-272-6724.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/Renae Feacher/
Primary Examiner, Art Unit 3683